Exhibit 10.31
CONSENT AGREEMENT


This Consent Agreement ("Agreement") is made this 31st day of July, 2009, by and
between Foundation Coal Corporation ("Foundation Coal"), Alpha Natural
Resources, Inc., a Delaware corporation ("Alpha"), and Frank J. Wood (the
"Employee").
 
WHEREAS, Employee is presently employed by Foundation Coal, serves as Foundation
Coal Holdings, Inc.’s (“Foundation Holdings”) Senior Vice President, Chief
Financial Officer, and is a party to a valid, enforceable employment agreement
with Foundation Coal dated January 1, 2009 ("Employment Agreement");
 
WHEREAS, Alpha has entered into that certain Agreement and Plan of Merger with
Foundation Holdings, dated as of May 11, 2009, including any amendments or
supplemental agreements thereto ("Merger"), which Merger is scheduled to close
and become effective at some future date ("Closing") and in which Alpha will be
merged with and into Foundation Holdings with Foundation Holdings changing its
name to "Alpha Natural Resources, Inc." (the "Company"), and thereafter
Foundation Coal being merged into the Company, with the Company as the surviving
entity;
 
WHEREAS, if the Merger closes, the previously separate workforces of Alpha and
Foundation Holdings and their respective subsidiaries shall be combined, and it
is the desire of the parties to this Agreement that the combined workforces
begin to adhere to consistent company policies;
 
WHEREAS, prior to the Merger, executive employees of Foundation Coal had
individual employment agreements with Foundation Coal setting forth their
obligations/benefits with regard to their employment and post-employment period,
and executive employees of Alpha had similar obligations and benefits, as set
forth in Alpha's Key Employee Separation Plan, as amended and restated (the
"Plan");
 
WHEREAS, upon the Closing, the parties to this Agreement desire that Employee's
Employment Agreement be terminated and become null and void and Employee become
a participant in the Plan, subject to the terms and conditions thereof;
 
WHEREAS, subject to the approval of the Compensation Committee of the Company's
Board of Directors (the "Committee"), the Employee will become a Participant in
the Plan post-Closing, provided that Employee executes this Agreement on or
before the deadline set forth below; and
 
WHEREAS, Employee is willing to consent to the terms and conditions provided
herein.
 
 
 

--------------------------------------------------------------------------------

 
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
obligations herein contained, and intending to be legally bound hereby, Alpha,
Foundation Coal, and Employee agree as follows:
 
1.           Employee and Foundation Coal acknowledge that Employee's Employment
Agreement shall be terminated and shall become null and void upon the Closing,
and that following the Closing, Employee shall be employed by the Company and
serve as its Executive Vice President, Chief Financial Officer, Treasurer, and
Assistant Secretary, with annual base pay of $400,000, and an opportunity to
participate in the annual bonus plan, long-term incentive program, and pension,
health, and welfare benefit plans that the Company offers from time to time to
employees with similar titles and responsibilities.
 
2.           Subject to the Committee's approval, Employee will become a
Participant in the Plan upon the Closing and provide Employee with a retention
plan award described below in Paragraph 7.
 
3.           Employee acknowledges and agrees that: (a) the Merger and/or
Closing do not constitute a "termination" of Employee's employment for purposes
of the Employment Agreement, including but not limited to Section 7(c) of the
Employment Agreement; (b) none of the Merger, the Closing, and/or the foregoing
change in Employee's title and the corresponding changes in Employee’s
responsibilities, individually or collectively, constitute “Good Reason” for
terminating Employee's employment under the Employment Agreement, including but
not limited to Section 7(c)(ii) and Section 7(c)(iii) of the Employment
Agreement; and (c) none of the Merger, the Closing, the foregoing changes in
Employees’ title and responsibilities, and/or the termination of Employee’s
Employment Agreement, individually or collectively, will render Employee
eligible to receive any severance benefits under the Employment Agreement,
including but not limited to Section 7(c)(iii) of the Employment Agreement,
under the Foundation Coal Salaried and Non-Represented Severance Plan, or
otherwise.
 
4.           To the extent that Employee might have any rights or claims to
severance benefits or other compensation under the terms of the Employment
Agreement, the Foundation Coal Salaried and Non-Represented Severance Plan, or
otherwise due to the Merger, the Closing, the foregoing change in Employees’
title and responsibilities, and/or the termination of Employee’s Employment
Agreement, those rights are disputed and Employee willingly waives and agrees
not to assert any such possible rights.  Additionally, because the Plan is
intended to be the sole source of any severance benefits to which Employee is
entitled after the Closing, Employee hereby agrees to waive and not assert
Employee’s rights, if any, to participate after the Closing in and/or receive
benefits from any other severance plan or program that exists as of the Closing,
including, but not limited to, the Foundation Coal Salaried and Non-Represented
Hourly Severance Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Employee hereby releases Foundation Coal and all of its parents,
subsidiaries, affiliates, successors, and assigns, and all of their respective
directors, officers and employees (collectively “Releasees”), from all actions,
causes of action, suits, debts, charges, complaints, claims, obligations,
promises, agreements, controversies, damages, judgments, rights, costs, losses,
expenses, liabilities and demands of any nature, whether known or unknown,
whether actual or potential, whether specifically mentioned herein or not, in
law or equity, whether statutory or common law, whether federal, state, local,
or otherwise, as of the date Employee signs this Agreement, with the exception
of any claims to vested benefits.  Employee affirms that Employee has not filed,
nor has Employee caused to be filed, nor is Employee presently a party to any
claim, complaint, or action against any of the Releasees in any form or
forum.  Employee further affirms that Employee has been paid and/or has received
all leave (paid or unpaid), compensation, wages, bonuses and/or other payments
to which Employee may be entitled as of the date of this Agreement and that no
other leave (paid or unpaid), compensation, wages, bonuses and/or other payments
are due to Employee from any of the Releasees as of the date of this Agreement
other than Employee's Accrued Rights (as defined in the Employment Agreement).
 
6.           Provided that paragraphs 1 through 5 are satisfied, true and
correct, upon the Closing, Employee, subject to the Committee's approval, shall
be named a "Participant" of the Plan, and shall be subject to all the terms and
conditions of the Plan, as administered by the Committee and/or its successors
and assigns.
 
7.           Subject to the Committee's approval, Employee will receive an award
of retention plan restricted stock units under the Alpha Natural Resources, Inc.
Amended and Restated 2004 Stock Incentive Plan (“Stock Plan”) with a fair market
value on the grant date of $1,000,000 (rounded down to the nearest whole share),
subject to the terms and conditions of the Stock Plan and the related award
agreement.
 
8.           If Employee and Foundation Coal do not sign and deliver this
Agreement to Vaughn R. Groves by midnight on July 30, 2009, or if the Closing
does not occur, this Agreement will be null and void.
 
9.           Employee hereby confirms and agrees that Employee's execution of
this Agreement is both knowing and voluntary and that the same shall bind the
Employee, his successors and assigns.
 
10.           Employee is encouraged to consult with an attorney prior to
executing this Agreement.
 
11.           Any terms not otherwise defined herein shall have the meaning
ascribed to such terms in the Plan.
 
12.           This Agreement shall be governed by the laws of the Commonwealth
of Virginia, excluding its conflicts of laws principles.
 
13.           This Agreement represents the entire agreement between the
Employee, Foundation Coal, and Alpha regarding the terms and conditions of
Employee’s employment with the Company and/or its subsidiaries or affiliates,
and supersedes all prior agreements and understandings (including the Employment
Agreement and any verbal agreements) between them.
 
14.           This Agreement shall inure to the benefit of, and be binding upon,
the parties’ respective personal or legal representatives, executors,
administrators, successors, and assigns.
 
15.           This Agreement may be signed in counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above.
 
 
/s/  Frank J.
Wood                                                                   
Date:  July 29, 2009
Frank J. Wood
 


FOUNDATION COAL CORPORATION

 
By:  /s/  Bill
McClure                                                                Date:  July
29, 2009


Name:   Bill
McClure                                                                


Title:   Vice
President                                                                




ALPHA NATURAL RESOURCES, INC.
 
 
By:  /s/  Randy McMillion                                                      
Date:  July 31, 2009


Name:   Randy McMillion                                                      


Title:   EVP CAO                                                      


 

